Citation Nr: 1036912	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1972 to September 1972.  He also subsequently served in 
the Army National Guard until May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In January 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the clams file.  

This case was previously before the Board in May 2008, at which 
time entitlement to service connection for PTSD was denied.  That 
decision was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  The record contains a Joint Motion for 
Remand wherein the Veteran's attorney and the VA General Counsel 
agreed to remand the Veteran's claim.  In July 2009, a CAVC order 
was issued, remanding the Veteran's claim for reasons which will 
be further explained herein.

The  issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
amputation of right middle finger has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Joint Motion indicates that a remand is required in this case 
for compliance with the statutory duty to assist and due to 
perceived deficiencies in the Board's analysis as provided in the 
May 2008 decision.  

At the outset, the Board notes that the Veteran is seeking 
entitlement to service connection for PTSD, on the basis that his 
current psychiatric disorder is related to stressful events that 
occurred during ACDUTRA.  Specifically, the Veteran has asserted 
that, during a tank accident in service, the hatch hit him in the 
hand and head and he has had anxiety and nervousness ever since.  

In this context, the Board notes that service connection for PTSD 
requires (1) a current medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2009) (conforming to the Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV); (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that a 
veteran did not serve in combat with enemy forces during service, 
or if there is a determination that a veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)).  

While the amended regulation applies to all claims seeking 
service connection for PTSD that were appealed to the Board by 
July 13, 2010 but not yet decided by the Board as of that date, 
the Board finds the amended regulation is not for application in 
this case because the Veteran's reported stressors, in this case, 
do not involve his fear of hostile military or terrorist 
activity, as contemplated by the regulation.  Instead, as 
discussed below, the Veteran's reported stressors involve non-
combat related situations, with no involvement of fear of hostile 
military or terrorist activity.  Therefore, the decision herein 
will not consider or address the applicability of the recent 
amendments made to 38 C.F.R. § 3.304.  

As noted, the Veteran's reported stressor does not involve combat 
with the enemy; therefore, there must be independent evidence to 
corroborate the occurrence of the stressful event.  In this 
regard, the Joint Motion noted that VA failed to comply with its 
duty to assist the Veteran in the development of his claim by not 
advising him that he could submitted buddy statements to 
corroborate his report of in-service stressors.  See Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004) (holding that VA failed 
to satisfy the requirements of 38 U.S.C.A. § 5103A in a PTSD case 
because VA did not advise the appellant that he could submit 
corroboration in the form of 'buddy statements' as to some of the 
occurrences that he alleged were in-service stressors).  

Review of the record reveals that the Veteran has not been 
advised that he can submit alternative forms of evidence to 
corroborate the occurrence of his reported stressor and, thus, a 
remand is necessary in order to provide the Veteran with 
appropriate notice.  

In addition to the foregoing, the Joint Motion noted that, in 
evaluating entitlement to service connection for PTSD, the Board 
only considered whether the reported in-service head and hand 
injuries were stressors, without addressing whether the tank 
accident, alone, was sufficient to be considered a stressor.  In 
this regard, the Board notes the Veteran has recently submitted 
medical evidence that relates his current psychiatric disorder, 
to specifically include PTSD, to the in-service tank accident, in 
general, and the resulting right hand injury (for which service 
connection has been established), specifically.  See VA 
outpatient treatment records dated July 2009 and July 2010; 
statements from W.F., Ph.D. dated July 2009 and July 2010; 
February 2010 statement from Dr. R.K.  

While this evidence purports to relate the Veteran's current 
psychiatric diagnoses to his military service, the Board notes 
that there remains a question of whether the in-service tank 
accident and/or the resulting right hand injury, as described in 
the service treatment records and by the Veteran, are sufficient 
to produce PTSD or any other currently diagnosed psychiatric 
disability and if there is a link between the Veteran's current 
symptomatology and the tank accident and/or service-connected 
right hand disability.  Therefore, on remand, the RO will be 
requested to obtain a medical opinion that addresses whether 
there is a causal relationship between the Veteran's current 
diagnoses and his military service, to include the in-service 
tank accident and resulting right hand injury.  

In this context, review of the record reveals the Veteran has 
been variously diagnosed with PTSD, schizoaffective disorder, 
psychotic disorder, not otherwise specified, dementia, mood 
disorder, and adjustment disorder with depressed mood.  See VA 
treatment records dated from 1991 to 2010; VA examination reports 
dated April and November 2003; November 2002 statement from Dr. 
D.C.; February 2010 statement from Dr. R.K.  

While the Veteran has only specifically requested service 
connection for PTSD, the Board must also consider alternative 
current conditions that are within the scope of the claim, 
including those psychiatric disabilities that are reflected in 
the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the medical opinion that will be requested on remand 
should address the likelihood that all diagnoses included in the 
record are related to his military service.  

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the CAVC remand.

1.	Send the Veteran VCAA notice that provides 
the information and evidence necessary to 
substantiate a claim of service connection 
for PTSD.  The Veteran should be advised 
that he can submit alternate forms of 
evidence to corroborate the occurrence of 
his stressor events, such as newspaper 
articles; buddy statement(s) from someone 
who witnessed the incident(s) that he 
claims to have seen or who was told about 
it at the time; or some other kind of 
corroborative evidence that he may have.  
Advise the Veteran that this information 
is vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced.

2.	Request that a psychiatrist knowledgeable 
in evaluating psychiatric disorders, 
including PTSD, review the entire claims 
file and provide a report that addresses 
the following:

a.	Was the tank accident and/or the 
resulting right hand injury 
sufficient to produce PTSD? 

b.	Is it at least as likely as not 
(i.e., a probability of 50 percent) 
that there is a link between the 
current symptomatology and the in-
service tank accident and/or the 
resulting right hand injury?

c.	The psychiatrist should also address 
whether it is at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any other psychiatric disorder 
reflected in the record is casually 
related to his military service, to 
include the in-service tank accident 
and right hand injury.  In answering 
the foregoing, the psychiatrist 
should address each psychiatric 
disorder reflected in the record, 
including schizoaffective disorder, 
psychotic disorder, not otherwise 
specified, dementia, mood disorder, 
and adjustment disorder.  

d.	A rationale must be provided for each 
opinion offered.  

e.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the reviewing 
psychiatrist should clearly and 
specifically so specify in the 
report, and explain why this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



